Richardson, Judge,
delivered the opinion of the court.
The instructions given by the court, on the points they touched, contained general and correct propositions of law, and, as they did not purport to comprehend every view of the case, they were not exceptionable for omitting to cover the whole ground. The defendant could have asked instructions *32on any aspect of the case not embraced in those already given, and could have saved his exceptions if they had been refused; but it would be a dangerous practice for this court to establish that every judgment must be reversed, because, though each instruction is correct by itself, yet as a whole they fail to notice some legal proposition that properly arises on the evidence.
The first two instructions asked by the defendant and refused contain the proposition that the plaintiff can not recover for any injury he sustained unless the defendant personally inflicted it. These instructions are not defended on the ground that all persons who are present aiding and encouraging a trespass are not equally guilty with the one who strikes the blow; but it is insisted that the allegation in the petition must correspond with the real fact, and that the plaintiff could not recover short of proof that the defendant struck him, even though it appeared that he was present aiding and abetting another person who did strike. It is generally sufficient in pleading to state facts according- to their legal effect; as an averment that A. and B., as partners, made a note, will be sustained by proof that one of them signed it in the name of the firm. So, in an indictment for murder that A. struck the fatal blow, and B. was present aiding and abetting, will be sustained by proof that B. was the actual perpetrator of the deed, and A. was present aiding and abetting; for the injury given by one is, in judgment of law, the injury of the other. And surely greater strictness is not required in civil than in criminal pleading.
The defendant’s third and fourth instructions were also properly refused, for they give an undue prominence to the idea of deliberation and malice, which was calculated to mislead • the jury. They implied that the defendant must have been prompted by ill-will and hostility towards the plaintiff — a state of feeling which is not necessary to exist to warrant the jury in giving exemplary damages.
If an injury is unavoidable or the conduct of the defendant is without fault, no action will lie, and a trespass, to give a *33cause of action, must either be wilfully committed or proceed from a want of due care. The intention is immaterial if the defendant is in any manner to blame, and it only becomes material in considering the question of exemplary damages. If the injury is not intentional, but results simply from a want of propep care, nothing more should be recovered than will compensate for the actual damage ; but if the act is wilful or intentional, then “ the idea of compensation is abandoned, and that of punishment is introduced.” It is said generally that malice must exist'to entitle the plaintiff to any thing more than reparation for the injury; but it will be found that the word malice is always used, in such connections, not in its common acceptation of ill-will against a person, but in its legal sense, “ wilfulness — a wrongful act, done intentionally, without just cause.” (United States v. Taylor, 2 Sum. 586.) The term malice .imports, according to its legal signification, nothing more than that the act is wilful or intentional; and when used to qualify the character of a trespass, it is only employed to distinguish it from that class of injuries which one person may inflict upon another without the intention to^do harm, but for which he is responsible because the act is not, unavoidable.
The defendant called the plaintiff to the stand as a witness and asked these questions: “ Did you, since the institution of this suit, at any time assign any interest in this action to any person ; if so, to whom, and what interest ? Have you made any agreement with any person or persons, since the institution of this suit, by which such other person or persons are to receive any share or benefit of any judgment to be rendered ?” The plaintiff’s counsel objected to the questions, and the objection being sustained by the court the plaintiff did not answer them. The defendant’s answer did not set up any defence on the ground that the plaintiff had no interest in the suit, or that he had assigned the cause of action or any interest in the judgment he expected to obtain, and the testimony sought to be elicited by the question could not have furnished the jury with any proper assistance in estimating the plaintiff’s damages.
*34The judgment on the first verdict in this case was reversed because the damages allowed by the jury were thought to be excessive. (See 22 Mo. 170.) On the last trial the verdict was for a greater amount than on the first, and it is now argued that the objection which was fatal to the first judgment applies with greater force to this one. But, in our opinion, the fact that one judgment has been reversed on account of excessiveness of the damages, is the best reason why the second should not be reversed for a like cause. Whilst the estimate of damages in actions of this kind is the proper office of the jury, the court thought that the evidence did not justify so large a verdict, and that justice would be promoted by giving the defendant a new trial before another jury. A second trial has taken place and a larger verdict has been returned, without any imputation on the conduct of the jury, and something is due to the opinion of two juries. Another interference by the court would not only be an unwise exercise of its power, but would seem to be a usurpation of the province of the jury; and we have no assurance that if another new trial were granted the defendant would be more fortunate than he has been. The general rule on this subject is well stated by Mr. Sedgwick, in his work on Damages, (p. 466,) “ That, although the court are entirely satisfied that the damages are excessive and altogether beyond a compensation for the actual loss sustained, they will not, on motion for a new trial, interfere with the finding, unless the verdict is so extravagant as to bear evident marks of prejudice, passion or corruption.”
All the judges concurring, the judgment will be affirmed.